By the Court.

McDonald, J.
delivering the opinion.
[1.] It does not appear in this record in what respect the -cause was called out of its order, and without evidence before us that the Court exercised his discretion in ordering the •lousiness of the^Court illegally to the prejudice of the party-complaining, we will not interfere with him.
[2.] At the request of the defendant who is plaintiff in error, the Sheriff did not serve him with the process and copy complaint, on thejpromise that he would acknowledge service. He did acknowledge service at the appearance Term. *594At tiie trial Term he moved to dismiss the cause for want of due and legal service. The Court refused the motion and-we affirm his judgment.
Judgment affirmed